DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite the limitation "the system" inline 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 17, 18, 20, and 23-30 of U.S. Patent No. 10/931,813. Although the claims at issue are not identical, they are not patentably distinct from each other 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0072174 A1 by Enty et al (hereafter referred to as Enty, provided by applicant).
 claim 1, Enty teaches a system of limiting mobile device functionality in a geographic area in which it is desired to limit or control the use of a mobile device (see at least ¶ [0002] and [0006]), comprising:
a disabling device having a signal generator wherein the signal generator transmits a disabling signal that is effective in the geographic area (see at least ¶ [0006]); and
a mobile device comprising a receiver for receiving the disabling signal and a Device Owner Application, wherein said Device Owner Application on the mobile device alters the mobile device’s system configuration responsive to the disabling signal (see at least ¶ [0006] and [0040]- [0044]).

Regarding claim 2, Entity teaches the system of claim 1.  In addition, Enty teaches wherein the Device Owner Application residing on the mobile device alters the mobile device’s system configuration to restrict the mobile device’s ability to send and receive text messages and email messages when said mobile device is located within said geographic area (see at least ¶ [0002] and [0006]).

Regarding claim 3, Entity teaches the system of claim 2.  In addition, Enty teaches wherein the Device Owner Application residing on the mobile device further alters the mobile device’s system configuration to restrict the mobile device’s ability to respond to user input when said mobile device is located within said geographic area (see at least ¶ [0006] and [0040]).

 claim 4, Entity teaches the system of claim 1.  In addition, Enty teaches wherein the Device Owner Application residing on the mobile device alters the mobile device’s system configuration to restrict the mobile device’s ability to place and receive phone calls when said mobile device is located within said geographic area (see at least ¶ [0006] and [0040]-[0044]).

Regarding claim 5, Entity teaches the system of claim 1.  In addition, Enty teaches wherein the Device Owner Application residing on the mobile device further alters the mobile device’s system configuration to restrict the mobile device’s ability to place and receive phone calls requiring user interaction with a touch screen or a keyboard of the mobile device when said mobile device is located within said geographic area (see at least ¶ [0006] and [0040]).

Regarding claim 6, Entity teaches the system of claim 1.  In addition, Enty teaches wherein the Device Owner Application residing on the mobile device further alters the mobile device’s system configuration to restrict the mobile device’s ability to utilize a web browser application on the mobile device to access pre-determined web sites (see at least ¶ [0006] and [0040]).

Regarding claim 7, Entity teaches the system of claim 1.  In addition, Enty teaches wherein said pre-determined web sites are further defined to be all web sites (see at least ¶ [0006] and [0040]).

 claim 8, Entity teaches the system of claim 1.  In addition, Enty teaches wherein said disabling device signal generator and said mobile device receiver comprise a communication link that does not require an affirmative action by a user to communicate (see at least ¶ [0006] and [0040]).

Regarding claim 10, Entity teaches a method of limiting mobile device functionality in a geographic area in which it is desired to limit or control the use of a mobile device when the mobile device is located within a geographic area (see at least ¶ [0002] and [0006]) comprising:
providing a disabling device having a signal generator capable of transmitting a disabling signal, said disabling signal being effective within a desired geographic area, and not being effective outside the desired geographic area (see at least ¶ [0006] and [0040]); 
transmitting said disabling signal within said desired geographic area (see at least ¶ [0006] and [0040]);
receiving said disabling signal by a mobile device comprising a Device Owner Application, said mobile device receiving said disabling signal as long as the mobile device is located within desired geographic area (see at least ¶ [0006] and [0040]);
limiting the functionality of the mobile device by the Device Owner Application as long as the mobile device is located within desired geographic area (see at least ¶ [0006] and [0040]).

Claim(s) 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0009107 A1 by Guba et al (hereafter referred to as Guba, provided by applicant).
Regarding claim 13, Guba teaches a method of limiting mobile device functionality in a geographic area in which it is desired to limit or control the use of a mobile device comprising:
polling, at the mobile device, for a disabling signal from a disabling device (see at least ¶ [0098]; In another preferred and more sophisticated embodiment, if the vehicle 110 is =on" (i.e., its RPM>0), the Bluetooth friendly flame of the transmitter 140 is updated on a periodic basis (e.g., every 3 seconds) [polling for the disabling signal]);
receiving, at said mobile device, a disabling signal from said disabling device (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]);
determining if the disabling signal is valid; altering, by a Device Owner Application on the mobile device, the mobile device’s system configuration responsive to the disabling signal being valid (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]);
polling for the disabling signal (see at least ¶ [0098]; In another preferred and more sophisticated embodiment, if the vehicle 110 is =on" (i.e., its RPM>0), the Bluetooth friendly flame of the transmitter 140 is updated on a Seriodic basis (e.g., every 3 seconds) [polling for the disabling signal]); and
restoring the mobile device’s system configuration responsive to not receiving the disabling signal after a pre-determined amount of time (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 14, Guba teaches the method of claim 13.  In addition, Guba teaches wherein the disabling signal comprises an identifier (see at least ¶ [0098]; In another preferred and more sophisticated embodiment, if the vehicle 110 is =on" (i.e., its RPM>0), the Bluetooth friendly name (Bluetooth friendly name can be a network identifier or SSID) of the transmitter 140).

Regarding claim 15, Guba teaches the method of claim 13.  In addition, Guba teaches wherein altering the mobile device’s system configuration comprises restricting the mobile device’s ability to send and receive text messages and emails (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, 

Regarding claim 16, The method of claim 15, wherein altering the mobile device’s system configuration further comprises restricting the mobile device’s ability to respond to user input (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 17, Guba teaches the method of claim 13.  In addition, Guba teaches wherein altering the mobile device’s system configuration comprises restricting the mobile device’s ability to place and receive phone calls (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 18, Guba teaches the method of claim 13.  In addition, Guba teaches wherein altering the mobile device’s system configuration comprises restricting the mobile device’s ability to place and receive phone calls that require user interaction with a touch screen or a keyboard of the mobile device (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 19, Guba teaches the method of claim 13.  In addition, Guba teaches wherein the Device Owner Application residing on the mobile device further alters the mobile device’s system configuration to restrict the mobile device’s ability to utilize a web browser application on the mobile device to access pre-determined web sites (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

Regarding claim 20, Guba teaches the method of claim 19.  In addition, Guba teaches wherein said pre-determined web sites are further defined to be all web sites (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enty as applied to claims 1 and 11 above, further in view of US 2013/0244684 A1 by Kadous et al. (hereafter referred to as Kadous, provided by applicant).
 claim 9, Enty teaches the system of claim 1.
Enty does not specifically teach wherein the geographic area is further defined as being selected from the group consisting of a work area, a school area, a vehicle traffic area, and a train platform.
In the same field of endeavor, Kadous teaches wherein the geographic area is further defined as being selected from the group consisting of a work area, a school area, a vehicle traffic area, and a train platform (see at least ¶ [0064, 0069)).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the limiting taught by Enty with the restriction taught by Kadous in order to effectively perform a permission or policy ruled task.

Regarding claim 12, Enty teaches the method of claim 11.  Enty further teaches wherein said functionality is defined as being selected from the group consisting of the ability to place a phone call, the ability to send and receive text messages and email messages, the mobile device’s ability to respond to user input, and the ability to utilize a web browser to access web sites via the Internet (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc.,]).

In the same field of endeavor, Kadous teaches wherein the geographic area is further defined as being selected from the group consisting of a work area, a school area, a vehicle traffic area, and a train platform (see at least ¶ [0064, 0069)).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the limiting taught by Enty with the restriction taught by Kadous in order to effectively perform a permission or policy ruled task.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Enty as applied to claim10 above, in view of Guba.
Regarding claim 11, Entity teaches the method of claim 10.
Enty does not specifically teach polling, at the mobile device, for the disabling signal from the disabling device; receiving, at the mobile device, the disabling signal; and altering the mobile device’s system configuration responsive to the disabling signal being valid, said altering carried out by said Device Owner Application.
In the same field of endeavor, Guba teaches polling, at the mobile device, for
the disabling signal from the disabling device (see at least ¶ [0098]; In another
preferred and more sophisticated embodiment, if the vehicle 110 is =on" (i.e., its RPM>0), the Bluetooth friendly flame of the transmitter 140 is updated on a Seriodic basis (e.g., every 3 seconds) [polling for the disabling signal]); receiving, at the mobile device, the disabling signal; and altering the mobile device’s system configuration responsive to the disabling signal being valid, said altering carried out by said Device Owner Application (see at least ¶ [0092]; In this second scenario 260, the default policy 225 prevents the mobile device 150 from making or receiving phone calls, text messages, emails, Internet access, etc., [Altering] as shown by blocked marks 270 [where in blocked marks must send a disabling signal from the disabling device in order to disable or block phone calls, text messages, etc..,]).
It would have been obvious to one having ordinary skill in the art before the
effective filing date to modify Enty with Guba in order to limit or control use of a mobile
device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NATASHA W COSME/           Primary Examiner, Art Unit 2465